DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6, 10 – 16 and 21 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 11 and 27 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11 with the allowable feature being: a flexible circuit (FC), comprising: a plurality of conductive traces that are substantially parallel to each other; and an opaque dielectric layer having laser-etched channels arranged between the plurality of conductive circuit traces and substantially parallel thereto and are configured to provide increased flexibility of the FC and defines a plurality of laser-etched identifiers defining at least (i) a type of the FC and (ii) an installation location for electrically connecting the FC to another electrical connector.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 27 with the allowable feature being: a method of manufacturing and installing a flexible circuit (FC) within an electrical system of a vehicle, the method comprising: comprising a plurality of conductive circuit traces disposed within an opaque dielectric layer; performing a single laser processing procedure on the FC to: laser-etch a plurality of channels into and extending at least partially through a thickness of the opaque dielectric layer, arranged between the plurality of conductive circuit traces and substantially parallel thereto; and laser-etch a plurality of identifiers defining at least (i) a type of the FC and (ii) an installation location for electrically connecting the FC to other electrical connectors within the vehicle electrical system, wherein the plurality of laser-etched identifiers include at least a barcode or quick-response (QR) code; and installing, by at least a robotic installer and a human installer, the FC within the vehicle electrical system in response to scanning of the barcode or QR code by the robotic installer.
One close prior art Qian (US 2014/0354900 A1) teaches of a flexible circuit (FC), comprising: a plurality of conductive circuit traces that are substantially parallel to each other; and an dielectric layer: having the plurality of conductive circuit traces disposed therein; being configured to support and insulate the plurality of conductive circuit traces; having been laser-processed to such that the dielectric layer:  defines a plurality of laser-etched channels extending at least partially through a thickness of the dielectric layer, wherein the plurality of laser-etched channels are arranged between the plurality of conductive circuit traces and substantially parallel thereto and are configured to provide increased flexibility of the FC; however Qian does not teach an opaque dielectric layer and defines a plurality of laser-etched identifiers defining at least (i) a type of the FC and (ii) an installation location for electrically connecting the FC to another electrical connector.
Therefore claims 1 – 6, 10 – 16 and 21 – 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896